DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to Applicant’s amendment and request for continued examination filed 01/27/2022.  Claims 31-35, 37-42, 44-48, and 50-51 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-33, 35, 37-40, 42, 44-47, and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Roeding et al. (U.S. 2011/0028160 A1) in view of Fernandez (U.S. 2013/0226704 A1).

Claim 31, Roeding teaches:
An apparatus (Roeding, Fig. 1) comprising at least one processor (Roeding, Fig. 1: 114) and at least one memory including program code (Roeding, Fig. 1: 117, Paragraph [0020], The rules engine 117 includes the software instructions that are performed by the microprocessor 114.), the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: 
receive, from a visitor detection unit, visitor event metadata comprising presence data associated with a visitor event at a merchant location (Roeding, Paragraphs [0056-0057], The retailer’s device, which is an example of a visitor detection unit, receives the consumer’s profile, and the location and time of the user are sent to the system server 201.  The location and time of the user are both examples of event metadata associated with a visitor’s presence, which is a visitor event.  The presence of the user may be determined at an entrance to the store 301, i.e. the merchant location.), wherein:
the visitor event metadata is generated responsive to a consumer device responding to a Bluetooth interrogation signal generated by the visitor detection unit within a predetermined time period (Roeding, Paragraphs [0056-0057], The system sensor transmitter 227 transmits a signal that is accepted by the mobile phone 101, which then transmits their profile to the retailer’s device.  The predetermined time period is the time after the system sensor transmitter 227 transmits its signal and is accepted by the user’s mobile phone 101.  The system may utilize Bluetooth to determine consumer entry (see Roeding, Paragraph [0052]).), and
the visitor event metadata comprises visitor event type data (Roeding, Paragraph [0056], The transmitted profile is functionally equivalent to a visitor event type data because the profile informs the store of a visitor event, i.e. the user is in the store.) indicating a direction of travel of the consumer device (Roeding, Paragraphs [0056-0057], The system places a sensor transmitter 227 at the entrance of a store to determine whether a user has entered the store.  The system also utilizes information regarding previous locations of the mobile phone of the user to validate the presence of the user, e.g. determining if it is feasible that the user was able to move from another location to the present location in a given time period.  Thus, the data used by the system is indicative of whether the user’s mobile phone is entering the store, i.e. a direction of travel, and also whether the user’s mobile phone has traveled from another store/location to the current store, i.e. another direction of travel.) and visitor event timestamp data (Roeding, Paragraph [0057], The system knows where the user was located previously, and the amount of time since the user was located at the last known location.  The elapsed time is functionally equivalent to timestamp data.); 
receive consumer device data associated with the consumer device (Roeding, Paragraph [0056], The received user profile data is consumer device data associated with the consumer’s cell phone 101.), wherein the consumer device data comprises application data from at least one application executing on the consumer device (Roeding, Paragraphs [0052] and [0056], The consumer’s presence is determined based on technology running both in the retail store and on the system application running on the cell phone 101.  Thus, the corresponding signal transmitted by the consumer’s cell phone 101 is equivalent to application data from at least one application executing on the cell phone 101.);
correlate the visitor event metadata and the consumer device data to generate multisource correlated data associated with a user of the consumer device  based at least in part by associating user information, application information, and consumer device information associated with the visitor event metadata and the consumer device data (Roeding, Paragraphs [0056-0057], The system, e.g. system server 201 in combination with various retailer’s devices, determines the location of a user’s device utilizing a plurality of different methods, e.g. sound, Wifi, GPS, etc., determines the time at which the user is located at the plurality of locations, and additionally identifies the user by the transmitted user profile.  By tracking a particular user, the system effectively correlates the presence detection with the user profile, which improves on previous embodiments which only have the ability to detect that “a” customer walked into the store but not “who” (see Roeding, Paragraph [0055]).  It is noted that data in the user profile is equivalent to user information, the signal transmitted by the consumer’s cell phone 101 is equivalent to application data/information, and the user’s profile itself is equivalent to consumer device data.);
identify, from a customer profile database, a consumer profile associated with the visitor event (Roeding, Paragraph [0056], Customer profiles are stored on a system database which is functionally equivalent to a customer profile database (see Roeding, Paragraph [0111]).), wherein the consumer profile comprises point-of-sale information and historical visitor event data from the merchant location that are associated with the user (Roeding, Paragraphs [0056-0057], Previous locations and time since the previous locations are equivalent to historical visitor event data associated with the user.  Data including shopping history is equivalent to point-of-sale information because the user previously purchased a particular item (see Roading, Paragraph [0076]), e.g. an iPod touch (see Roeding, Paragraph [0077]).).
Roeding does not explicitly teach:
A BLE interrogation signal, and
update the consumer profile based at least in part on the multisource correlated data, wherein the updated consumer profile is used to facilitate communications with a server.
However, it would have been obvious to one of ordinary skill in the art for the system in Roeding to update the location and time data regarding a user once it confirms that the presence of the user’s phone at a given location (see Roeding, Paragraph [0057]).  Such a modification would not render the invention inoperable for its intended purpose because it would enable the system to analyze a subsequent location reading by comparing the subsequent location reading with the updated location and time data to confirm whether or not the user’s location is likely.
Fernandez teaches:
A BLE interrogation signal (Fernandez, Paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roeding by integrating the teaching of use Bluetooth Low Energy signals, as taught by Fernandez.
The motivation would be to generate a beacon/interrogation signal that may be modified to be better optimized for specific applications (see Fernandez, Paragraph [0071]).

Claims 32, 39, and 46, Roeding further teaches:
Identifying the consumer profile by: 
receiving beacon response event metadata associated with the consumer device, wherein the beacon response event metadata is generated by a merchant device in response to communicating with the consumer device (Roeding, Paragraph [0056], The return transmission of the profile to the retailer’s device is a beacon response, and the profile is functionally equivalent to a beacon response event metadata associated with the consumer device, i.e. the cell phone.  The receiving component of the retailer’s device is thus a merchant portal that receives the user’s profile.); and 
identifying the consumer profile based on the beacon response event metadata (Roeding, Paragraph [0076], Stored profiles are matched to the identification of an individual whose device communicates with the retailer’s device (see Roeding, Paragraph [0056]).).

Claims 33, 40, and 47, Roeding further teaches:
The beacon response event metadata comprises application data, location data, or timestamp data (Roeding, Paragraph [0056], The consumer profile is application data because the mobile phone 101 application receives and accepts the transmitted sensor signal and replies thereto.).

Claims 35 and 42, Roeding further teaches:
The consumer device further comprises a customer identifier associated with the user, and wherein the consumer profile is identified based at least in part on the customer identifier (Roeding, Paragraph [0076], The weighted score is based on offers and rewards that are most likely to be accepted by the consumers based on the individual’s profile data set.  The individual’s profile data set includes the history of the individual within the same store, which is associated with the visitor detection unit of the store.).

Claims 37, 44, and 50, Roeding further teaches:
The visitor detection unit comprises at least one of a motion detector, a passive infrared (PIR) motion detector, an optical detector, a capacitive detector, a beam detector, a sonic detector, a pressure plate, or a radio-frequency (RF) signal detector (Roeding, Paragraph [0029], The location determination may utilize short range RF signals.).

Claim 38, Roeding teaches:
A computer-implemented method (Roeding, Paragraph [0023], The invention of Roeding may be implemented as a method and/or a computer program product comprising a computer usable medium having a computer readable program code embodied therein.) comprising: 
receiving, from a visitor detection unit, visitor event metadata comprising presence data associated with a visitor event at a merchant location (Roeding, Paragraphs [0056-0057], The retailer’s device, which is an example of a visitor detection unit, receives the consumer’s profile, and the location and time of the user are sent to the system server 201.  The location and time of the user are both examples of event metadata associated with a visitor’s presence, which is a visitor event.  The presence of the user may be determined at an entrance to the store 301, i.e. the merchant location.), wherein:
the visitor event metadata is generated responsive to a consumer device responding to an interrogation signal generated by the visitor detection unit within a predetermined time period (Roeding, Paragraphs [0056-0057], The system sensor transmitter 227 transmits a signal that is accepted by the mobile phone 101, which then transmits their profile to the retailer’s device.  The predetermined time period is the time after the system sensor transmitter 227 transmits its signal and is accepted by the user’s mobile phone 101.  The system may utilize Bluetooth to determine consumer entry (see Roeding, Paragraph [0052]).), and
the visitor event metadata comprises visitor event type data (Roeding, Paragraph [0056], The transmitted profile is functionally equivalent to a visitor event type data because the profile informs the store of a visitor event, i.e. the user is in the store.) indicating a direction of travel of the consumer device (Roeding, Paragraphs [0056-0057], The system places a sensor transmitter 227 at the entrance of a store to determine whether a user has entered the store.  The system also utilizes information regarding previous locations of the mobile phone of the user to validate the presence of the user, e.g. determining if it is feasible that the user was able to move from another location to the present location in a given time period.  Thus, the data used by the system is indicative of whether the user’s mobile phone is entering the store, i.e. a direction of travel, and also whether the user’s mobile phone has traveled from another store/location to the current store, i.e. another direction of travel.) and visitor event timestamp data (Roeding, Paragraph [0057], The system knows where the user was located previously, and the amount of time since the user was located at the last known location.  The elapsed time is functionally equivalent to timestamp data.); 
receiving consumer device data associated with the consumer device (Roeding, Paragraph [0056], The received user profile data is consumer device data associated with the consumer’s cell phone 101.), wherein the consumer device data comprises application data from at least one application executing on the consumer device (Roeding, Paragraphs [0052] and [0056], The consumer’s presence is determined based on technology running both in the retail store and on the system application running on the cell phone 101.  Thus, the corresponding signal transmitted by the consumer’s cell phone 101 is equivalent to application data from at least one application executing on the cell phone 101.);
correlating the visitor event metadata and the consumer device data to generate multisource correlated data associated with a user of the consumer device based at least in part by associating user information, application information, and consumer device information associated with the visitor event metadata and the consumer device data (Roeding, Paragraphs [0056-0057], The system, e.g. system server 201 in combination with various retailer’s devices, determines the location of a user’s device utilizing a plurality of different methods, e.g. sound, Wifi, GPS, etc., determines the time at which the user is located at the plurality of locations, and additionally identifies the user by the transmitted user profile.  By tracking a particular user, the system effectively correlates the presence detection with the user profile, which improves on previous embodiments which only have the ability to detect that “a” customer walked into the store but not “who” (see Roeding, Paragraph [0055]).  It is noted that data in the user profile is equivalent to user information, the signal transmitted by the consumer’s cell phone 101 is equivalent to application data/information, and the user’s profile itself is equivalent to consumer device data.);
identifying, from a customer profile database, a consumer profile associated with the visitor event (Roeding, Paragraph [0056], Customer profiles are stored on a system database which is functionally equivalent to a customer profile database (see Roeding, Paragraph [0111]).), wherein the consumer profile comprises point-of-sale information and historical visitor event data from the merchant location that are associated with the user (Roeding, Paragraphs [0056-0057], Previous locations and time since the previous locations are equivalent to historical visitor event data associated with the user.  Data including shopping history is equivalent to point-of-sale information because the user previously purchased a particular item (see Roading, Paragraph [0076]), e.g. an iPod touch (see Roeding, Paragraph [0077]).).
Roeding does not explicitly teach:
A BLE interrogation signal, and
update the consumer profile based at least in part on the multisource correlated data, wherein the updated consumer profile is used to facilitate communications with a server.
However, it would have been obvious to one of ordinary skill in the art for the system in Roeding to update the location and time data regarding a user once it confirms that the presence of the user’s phone at a given location (see Roeding, Paragraph [0057]).  Such a modification would not render the invention inoperable for its intended purpose because it would enable the system to analyze a subsequent location reading by comparing the subsequent location reading with the updated location and time data to confirm whether or not the user’s location is likely.
Fernandez teaches:
A BLE interrogation signal (Fernandez, Paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roeding by integrating the teaching of use Bluetooth Low Energy signals, as taught by Fernandez.
The motivation would be to generate a beacon/interrogation signal that may be modified to be better optimized for specific applications (see Fernandez, Paragraph [0071]).

Claim 45, Roeding teaches:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein (Roeding, Paragraph [0023], The invention of Roeding may be implemented as a method and/or a computer program product comprising a computer usable medium having a computer readable program code embodied therein.), the computer-readable program code portions configured to: 
receive, from a visitor detection unit, visitor event metadata comprising presence data associated with a visitor event at a merchant location (Roeding, Paragraphs [0056-0057], The retailer’s device, which is an example of a visitor detection unit, receives the consumer’s profile, and the location and time of the user are sent to the system server 201.  The location and time of the user are both examples of event metadata associated with a visitor’s presence, which is a visitor event.  The presence of the user may be determined at an entrance to the store 301, i.e. the merchant location.) wherein:
the visitor event metadata is generated responsive to a consumer device responding to an interrogation signal generated by the visitor detection unit within a predetermined time period (Roeding, Paragraphs [0056-0057], The system sensor transmitter 227 transmits a signal that is accepted by the mobile phone 101, which then transmits their profile to the retailer’s device.  The predetermined time period is the time after the system sensor transmitter 227 transmits its signal and is accepted by the user’s mobile phone 101.  The system may utilize Bluetooth to determine consumer entry (see Roeding, Paragraph [0052]).), and
the visitor event metadata comprises visitor event type data (Roeding, Paragraph [0056], The transmitted profile is functionally equivalent to a visitor event type data because the profile informs the store of a visitor event, i.e. the user is in the store.) indicating a direction of travel of the consumer device (Roeding, Paragraphs [0056-0057], The system places a sensor transmitter 227 at the entrance of a store to determine whether a user has entered the store.  The system also utilizes information regarding previous locations of the mobile phone of the user to validate the presence of the user, e.g. determining if it is feasible that the user was able to move from another location to the present location in a given time period.  Thus, the data used by the system is indicative of whether the user’s mobile phone is entering the store, i.e. a direction of travel, and also whether the user’s mobile phone has traveled from another store/location to the current store, i.e. another direction of travel.) and visitor event timestamp data (Roeding, Paragraph [0057], The system knows where the user was located previously, and the amount of time since the user was located at the last known location.  The elapsed time is functionally equivalent to timestamp data.); 
receive consumer device data associated with the consumer device (Roeding, Paragraph [0056], The received user profile data is consumer device data associated with the consumer’s cell phone 101.), wherein the consumer device data comprises application data from at least one application executing on the consumer device (Roeding, Paragraphs [0052] and [0056], The consumer’s presence is determined based on technology running both in the retail store and on the system application running on the cell phone 101.  Thus, the corresponding signal transmitted by the consumer’s cell phone 101 is equivalent to application data from at least one application executing on the cell phone 101.);
correlate the visitor event metadata and the consumer device data to generate multisource correlated data associated with a user of the consumer device based at least in part by associating user information, application information, and consumer device information associated with the visitor event metadata and the consumer device data (Roeding, Paragraphs [0056-0057], The system, e.g. system server 201 in combination with various retailer’s devices, determines the location of a user’s device utilizing a plurality of different methods, e.g. sound, Wifi, GPS, etc., determines the time at which the user is located at the plurality of locations, and additionally identifies the user by the transmitted user profile.  By tracking a particular user, the system effectively correlates the presence detection with the user profile, which improves on previous embodiments which only have the ability to detect that “a” customer walked into the store but not “who” (see Roeding, Paragraph [0055]).  It is noted that data in the user profile is equivalent to user information, the signal transmitted by the consumer’s cell phone 101 is equivalent to application data/information, and the user’s profile itself is equivalent to consumer device data.);
identifying, from a customer profile database, a consumer profile associated with the visitor event (Roeding, Paragraph [0056], Customer profiles are stored on a system database which is functionally equivalent to a customer profile database (see Roeding, Paragraph [0111]).), wherein the consumer profile comprises point-of-sale information and historical visitor event data from the merchant location that are associated with the user (Roeding, Paragraphs [0056-0057], Previous locations and time since the previous locations are equivalent to historical visitor event data associated with the user.  Data including shopping history is equivalent to point-of-sale information because the user previously purchased a particular item (see Roading, Paragraph [0076]), e.g. an iPod touch (see Roeding, Paragraph [0077]).). 
Roeding does not explicitly teach:
A BLE interrogation signal, and
update the consumer profile based at least in part on the multisource correlated data, wherein the updated consumer profile is used to facilitate communications with a server.
However, it would have been obvious to one of ordinary skill in the art for the system in Roeding to update the location and time data regarding a user once it confirms that the presence of the user’s phone at a given location (see Roeding, Paragraph [0057]).  Such a modification would not render the invention inoperable for its intended purpose because it would enable the system to analyze a subsequent location reading by comparing the subsequent location reading with the updated location and time data to confirm whether or not the user’s location is likely.
Fernandez teaches:
A BLE interrogation signal (Fernandez, Paragraph [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roeding by integrating the teaching of use Bluetooth Low Energy signals, as taught by Fernandez.
The motivation would be to generate a beacon/interrogation signal that may be modified to be better optimized for specific applications (see Fernandez, Paragraph [0071]).

Claim 51, Roeding further teaches:
The program code is further configured to, with the processor, cause the apparatus to: transmit a real-time indication of the updated consumer profile to a third-party server (Roeding, Paragraph [0111], One example of updating the customer profile occurs when a customer makes a purchase. The purchased goods are categorized and the customer profile is updated at the system database accordingly to better present future offers to the customer.  The system server 201 coupled to databases 203 (see Roeding, Fig. 1, Paragraph [0127]) is a third party to user mobile devices 101 and the computer 115.).

Claims 34, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Roeding et al. (U.S. 2011/0028160 A1) in view of Fernandez (U.S. 2013/0226704 A1), in view of Ellison (U.S. 2015/0025967 A1).

Claims 34, 41, and 48, Roeding in view of Fernandez does not specifically teach:
Provide, for display on the merchant device, an indication of at least one or more of the visitor event and the updated consumer profile.
Ellison teaches:
Provide, for display on the merchant device, an indication of at least the visitor event (Ellison, Fig. 5, Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Roeding in view of Fernandez by integrating the teaching of a merchant display as taught by Ellison.
The motivation would be to improve merchant-customer engagement and increase the chance of customer purchases (see Ellison, Paragraph [0007]).

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Upon further consideration, Applicant’s proposed claim amendments do not further define Applicant’s claimed invention away from the previous grounds of rejection for the reasons in the rejection above.  More specifically, in the “correlate the visitor event metadata and the consumer device data” step, the terms user information, application information, and consumer device information are not defined in such a way to explicitly or inherently define the terms away from what is taught in the cited references.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683